DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. the Examiner cannot find “wherein the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity” of claim 18 from the original disclosure. 
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 18, it is unclear what the metes and bounds of the limitation “the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity” are. What does “include” mean? An average of mean, axial, and a radial? At one of them? 
In response to Applicant’s argument that “claim 18 has been cancelled,” the Examiner disagrees. Applicant has NOT cancelled claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 13, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai (US 2012/0195482, from IDS filed on 08/03/2018, hereinafter Wakai ‘482) in view of Chhabra et al. (Anatomic MR Imaging and Functional Diffusion Tensor Imaging of Peripheral Nerve Tumors and Tumorlike Conditions, American Journal of Neuroradiology, April 2013, 34 (4), 802-807, hereinafter Chhabra ‘2013), still further in view of Lange et al. (US 2011/0218253, hereinafter Lange ‘253).
In re claims 1 and 17, Wakai ‘482 teaches a method comprising: identifying, by a processing circuit, diffusion tensor imaging (DTI) data of a [peripheral] nerve in a subject [that is associated with an area of pain] experienced by the subject; determining, by the processing circuit, one or more DTI-derived measurements from the DTI data for each of one or more nerve branches of the [peripheral] nerve (fig. 6, 0041); and detecting, by the processing circuit, nerve damage (0080-0084) in a particular nerve branch of the one or more nerve branches based on the one or more DTI-derived measurements associated with the particular nerve branch (0041-0042). 
Although Wakai ‘482 fails to teach using DTI on peripheral nerve in a subject that’s associated with an area of pain, it would have been obvious to use such scan for pain diagnoses because one of ordinary skill in the art knows that nerves are connected to pain experiences. 
Furthermore, Chhabra ‘2013 also teaches using DTI on peripheral nerve in a subject that’s associated with an area of pain (page 803, Study Subjects, MR Imaging; page 806, Discussion). 
Chhabra ‘2013 teaches wherein the detecting of the nerve damage (abnormal) in the particular nerve branch includes: determining, by the processing circuit, a difference between one or more DTI-derived measurements associated with the particular nerve branch at a first location and the one or more DTI-derived measurements associated with the particular nerve branch at a second location.” (page 804) 
Chhabra ‘2013 teaches: DTI ADC different (P = .001), benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; (page 804)
It would have been obvious that: 
                
                    
                        
                            (
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                            -
                            m
                            a
                            l
                            i
                            g
                            n
                            a
                            n
                            t
                             
                            0.9
                            )
                        
                        
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                        
                    
                    ×
                    100
                    %
                    =
                     
                    51.3
                    %
                
             
Chhabra ‘2013 shows 51.3% difference. 
Furthermore, if benign = 1.848-0.40 (which is within one of the statistical ranges), and if malignant is = 0.900+0.25 (which is also within one of the statistical ranges). 
It would have been obvious that: 
                        
                            
                                
                                    (
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    (
                                    1.848
                                    -
                                    0.40
                                    )
                                    -
                                    m
                                    a
                                    l
                                    i
                                    g
                                    n
                                    a
                                    n
                                    t
                                     
                                    (
                                    0.9
                                    +
                                    0.25
                                    )
                                    )
                                
                                
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    1.848
                                    -
                                    0.40
                                
                            
                            ×
                            100
                            %
                            =
                             
                            20.58
                            %
                        
                     which is between about 10% - 20%. 
Chhabra ‘2013 also teaches the statistical variance of the ADC benign value which is benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; with 24 patients (table show on page 804). 
Such teaching is within standard statistical analysis and studies that validate a diagnostic method and how useful such method can be used on individual patient. 
Chhabra ‘2013 then teaches “ADC measured on DTI and DWI techniques in the same patients (n=16) was not statistically different (P > .05), with a very good Pearson correlation (r = 0.90, P < .001) and excellent intermethod reliability (ICC = 0.943 [95% CI, 0.836–0.980]) (Fig 1). However, DWI ADC was not statistically different (P>.05; benign, 1.745±0.44 versus malignant, 1.267 ± 0.35).

Furthermore, it would have been obvious to compare normal/benign with malignant tumor of the same patient because different patient will have different size of tissue and other parameters that makes individual difference. One of ordinary skill in the art would know this and would compare the same patient’s tissue as such practice is conventionally done in practice. 
Furthermore, Chhabra ‘2013 teaches that in conclusion: “Anatomic MR imaging and functional DTI are valuable and reliable methods for the noninvasive evaluation of peripheral nerve tumors. While tractography provides insight into neural integrity, low diffusivity values indicate malignancy in neural masses. Thus, DTI with fiber tracking has the potential to provide clinically relevant information that is beyond standard MR imaging techniques for the diagnosis and follow-up of nerve tumor and tumorlike conditions.” Such statement is obvious to one of ordinary skill in the art that the method of Chhabra ‘2013 are used on the same patient to evaluate and compare benign nerve tumor with a malignant nerve tumor in order to provide the diagnosis and follow-up diagnosis of the same patient. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses. 
Wakai ’482 and Chhabra ‘2013 fail to teach wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the 
Lange ‘253 teaches wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the processing circuit, DTI-derived parametric maps based on each of FA, ADC, and average diffusivity (0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 2, Wakai ’482 teaches further comprising: identifying, by the processing circuit, a first and second nerve branch of the peripheral nerve based on the DTI data, wherein the particular nerve branch corresponds to the first nerve branch or the second nerve branch (fig. 6). 
In re claim 8, Chhabra ‘2013 teaches wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that a FA measurement of the particular nerve branch is below a threshold value (page 803, col. Right, para 5). 
In re claim 13, Chhabra ‘2013 teaches further comprising: determining, by the processing circuit, a quality level of the DTI data using a fiber tracking technique (page 804, Results). 
or average diffusivity of the first or second nerve branches (page 803, Image Analysis). 
Wakai ’482 and Chhabra ‘2013 fail to teach fiber-tracking guided measurements of FA, ADC, and average diffusivity of the first or second nerve branches.
Lange ‘253 teaches fiber-tracking guided measurements of FA, ADC, and average diffusivity of the first or second nerve branches (0055, 0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 16, Chhabra ‘2013 teaches further comprising: providing, by the processing circuit, data indicative of the detected potential nerve damage to an electronic display (fig. 2). 
In re claim 18, Lange ‘253 teaches wherein the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity (0056).

Claims 1, 8, 13, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Visualization of peripheral nerve degeneration and regeneration: Monitoring with diffusion tensor tractography, NeuroImage, Volume 44, .
In re claims 1 and 17, Takagi ‘2009 teaches a method comprising: identifying, by a processing circuit, diffusion tensor imaging (DTI) data of a peripheral nerve in a subject [that is associated with an area of pain] experienced by the subject; determining, by the processing circuit, one or more DTI-derived measurements from the DTI data for each of one or more nerve branches of the peripheral nerve (page 884, abstract; page 885, Magnetic resonance imaging); and detecting, by the processing circuit, nerve damage (note that it is broadly interpreted that nerve injury is a potential nerve damage; page 887, col. Left, para 1) in a particular nerve branch of the one or more nerve branches based on the one or more DTI-derived measurements associated with the particular nerve branch (page 884, abstract; pages 885-886, Magnetic resonance imaging; etc.). 
Although Takagi ‘2009 fails to teach using DTI on peripheral nerve in a subject that’s associated with an area of pain, it would have been obvious to use such scan for pain diagnoses because one of ordinary skill in the art knows that nerves are connected to pain experiences. 
Furthermore, Chhabra ‘2013 also teaches using DTI on peripheral nerve in a subject that’s associated with an area of pain (page 803, Study Subjects, MR Imaging; page 806, Discussion). 
Chhabra ‘2013 teaches wherein the detecting of the nerve damage (abnormal) in the particular nerve branch includes: determining, by the processing circuit, a difference between one or more DTI-derived measurements associated with the particular nerve branch at a first location and the one or more DTI-derived measurements associated with the particular nerve branch at a second location.” (page 804) 
Chhabra ‘2013 teaches: DTI ADC different (P = .001), benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; (page 804)
It would have been obvious that: 
                
                    
                        
                            (
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                            -
                            m
                            a
                            l
                            i
                            g
                            n
                            a
                            n
                            t
                             
                            0.9
                            )
                        
                        
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                        
                    
                    ×
                    100
                    %
                    =
                     
                    51.3
                    %
                
             
Chhabra ‘2013 shows 51.3% difference. 
Furthermore, if benign = 1.848-0.40 (which is within one of the statistical ranges), and if malignant is = 0.900+0.25 (which is also within one of the statistical ranges). 
It would have been obvious that: 
                        
                            
                                
                                    (
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    (
                                    1.848
                                    -
                                    0.40
                                    )
                                    -
                                    m
                                    a
                                    l
                                    i
                                    g
                                    n
                                    a
                                    n
                                    t
                                     
                                    (
                                    0.9
                                    +
                                    0.25
                                    )
                                    )
                                
                                
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    1.848
                                    -
                                    0.40
                                
                            
                            ×
                            100
                            %
                            =
                             
                            20.58
                            %
                        
                     which is between about 10% - 20%. 
Chhabra ‘2013 also teaches the statistical variance of the ADC benign value which is benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; with 24 patients (table show on page 804). 
Such teaching is within standard statistical analysis and studies that validate a diagnostic method and how useful such method can be used on individual patient. 
Chhabra ‘2013 then teaches “ADC measured on DTI and DWI techniques in the same patients (n=16) was not statistically different (P > .05), with a very good Pearson correlation (r = 0.90, P < .001) and excellent intermethod reliability (ICC = 0.943 [95% CI, 0.836–0.980]) (Fig 1). However, DWI ADC was not statistically different (P>.05; benign, 1.745±0.44 versus malignant, 1.267 ± 0.35).

Furthermore, it would have been obvious to compare normal/benign with malignant tumor of the same patient because different patient will have different size of tissue and other parameters that makes individual difference. One of ordinary skill in the art would know this and would compare the same patient’s tissue as such practice is conventionally done in practice. 
Furthermore, Chhabra ‘2013 teaches that in conclusion: “Anatomic MR imaging and functional DTI are valuable and reliable methods for the noninvasive evaluation of peripheral nerve tumors. While tractography provides insight into neural integrity, low diffusivity values indicate malignancy in neural masses. Thus, DTI with fiber tracking has the potential to provide clinically relevant information that is beyond standard MR imaging techniques for the diagnosis and follow-up of nerve tumor and tumorlike conditions.” Such statement is obvious to one of ordinary skill in the art that the method of Chhabra ‘2013 are used on the same patient to evaluate and compare benign nerve tumor with a malignant nerve tumor in order to provide the diagnosis and follow-up diagnosis of the same patient. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Takagi ‘2009 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related pain diagnoses.
Takagi ‘2009 and Chhabra ‘2013 fail to teach wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the 
Lange ‘253 teaches wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the processing circuit, DTI-derived parametric maps based on each of FA, ADC, and average diffusivity (0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Takagi ‘2009 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related pain diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 8, Chhabra ‘2013 teaches wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that a FA measurement of the particular nerve branch is below a threshold value (page 803, col. Right, para 5). 
In re claim 13, Chhabra ‘2013 teaches further comprising: determining, by the processing circuit, a quality level of the DTI data using a fiber tracking technique (page 804, Results). 
In re claim 15, Chhabra ‘2013 teaches further comprising: performing, by the processing circuit, a fiber-guided region of interest (ROI) placement in the first or second nerve branches based on fiber-tracking guided measurements of FA, ADC, or average diffusivity of the first or second nerve branches (page 803, Image Analysis). 
and average diffusivity of the first or second nerve branches.
Lange ‘253 teaches fiber-tracking guided measurements of FA, ADC, and average diffusivity of the first or second nerve branches (0055, 0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Takagi ‘2009 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 16, Chhabra ‘2013 teaches further comprising: providing, by the processing circuit, data indicative of the detected potential nerve damage to an electronic display (fig. 2).
In re claim 18, Lange ‘253 teaches wherein the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity (0056).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 in view of Conturo et al. (Tracking neuronal fiber pathways in the living human brain, Proc. Natl. Acad. Sci. USA, Vol. 96, pp. 10422–10427, August 1999, Neurobiology, Applied Physical Sciences, hereinafter Conturo ‘1999)
In re claim 2, Takagi ‘2009 teaches more than ONE nerve fiber tracking (abstract); hence, it would have been obvious that the more than ONE fiber tracking 
Furthermore, Conturo ‘1999 teaches a first and second nerve branch of the peripheral nerve based on the DTI data, wherein the particular nerve branch corresponds to the first nerve branch or the second nerve branch (page 10442, Methods; page 10423-10424, figs. 1, 2).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 in view of Conturo ‘1999 and still further in view of Skorpil et al. (Diffusion-direction-dependent imaging: a novel MRI approach for peripheral nerve imaging, Magnetic Resonance Imaging, Volume 25, Issue 3, April 2007, Pages 406-411, hereinafter Skorpil ‘2007).
In re claim 3, Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 in view of Conturo ‘1999 fail to teach the first nerve branch includes a tibial nerve of the subject, and the second nerve branch includes a fibular nerve of the subject, although Takagi ‘2009 teaches wherein the peripheral nerve includes a sciatic nerve of the subject (abstract).

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal attenuation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 in view of Chhabra ‘2013, and Lange ‘253, and still further in view of Chhabra (High-Resolution 3-T MR Neurography of Femoral Neuropathy, American Journal of Roentgenology. 2012;198: 3-10, hereinafter Chhabra ‘2012).
In re claim 5, Wakai ’482/Takagi ‘2009 in view of Chhabra ‘2013 and Lange ‘253 fail to teach wherein the peripheral nerve includes a femoral nerve of the subject. 
Chhabra ‘2012 teaches wherein the peripheral nerve includes a femoral nerve of the subject. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 to include the features of Chhabra ‘2012 in order to use the developed method to monitor femoral nerve, the largest branch of the lumbar plexus. 
. 

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 in view of Conturo ‘1999, and Skorpil ‘2007, and still further in view of Chhabra ‘2012 and Kakuda et al. (Diffusion tensor imaging of peripheral nerve in patients with chronic inflammatory demyelinating polyradiculoneuropathy: a feasibility study, Neuroradiology (2011) 53:955–960, hereinafter Kakuda ‘2011).
In re claim 9, Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 fail to teach comparing, by the processing circuit, DTI data for one or more of a tibial nerve and a fibular nerve in a first leg of the subject in which the area of pain resides to DTI data for one or more of a tibial nerve and a fibular nerve in a second leg of the subject that is unaffected by pain, although Takagi ‘2009 teaches wherein the peripheral nerve includes a sciatic nerve of the subject (abstract).
Furthermore, Conturo ‘1999 teaches a first and second nerve branch of the peripheral nerve based on the DTI data, wherein the particular nerve branch corresponds to the first nerve branch or the second nerve branch (page 10442, Methods; page 10423-10424, figs. 1, 2).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses. 
Skorpil ‘2007 teaches the first nerve branch includes a tibial nerve of the subject, and the second nerve branch includes a fibular nerve of the subject (abstract, note that peroneal nerve is fibular nerve which is defined by applicant in para 0005).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal attenuation.
Chhabra ‘2012 teaches wherein the peripheral nerve includes a femoral nerve of the subject, a leg (fig. 1). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features tibial nerve and fibular nerve examination of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal attenuation, and to include the features leg examination of Chhabra ‘2012 in order to use the 
Furthermore, Chhabra ‘2013 teaches on page 803: all fiber tract images were evaluated by both readers in consensus to decide if the reconstructed fiber tracts showed a normal appearance (similar thickness to the contralateral nerve or adjacent normal nerves with no disruption/deviation), near-normal appearance (minimal variation in thickness with <25% disruption of transverse fiber attenuation), partial discontinuity (moderate variation in thickness with 25%–75% disruption of transverse fiber attenuation), or near-complete/complete disruption (severe variation in thickness with <75% disruption of transverse fiber attenuation).
Hence, it is obvious that one of ordinary skill in the art would compare the normal to the abnormal fibers such that the normal appearance would be the areas (or leg under examination) without pain is compared to the areas (or leg) with pain as a standard diagnoses in medicine or imagine studies in order to compare healthy area and unhealthy areas. 
Furthermore, Kakuda ‘2011 teaches comparing FA values of tibial nerve in CIDP patients and healthy volunteers (fig. 2). 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features tibial nerve and fibular nerve examination of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal 
In re claim 10, from the explanation above in rejecting claim 9, Kakuda ‘2011 also teaches finding the difference between FA values in CIDP/unhealthy patient and healthy patient; hence, it is obvious to one of ordinary skill in the art that finding a difference between FA of the tibial nerve of one unhealthy area and FA of the tibial nerve of a health area is a standard statistical analysis for comparison of normal and abnormal data; and therefore it is obvious of a conventional design choice such that wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that either a difference between a FA measurement of the tibial nerve in the first leg and a FA measurement of the tibial nerve in the second leg, or a difference between a FA measurement of the fibular nerve in the first leg and a FA measurement of the fibular nerve in the second leg, exceeds a threshold value. 
In re claims 11-12, similarly too, that Kakuada ‘2011 teaches further comprising: comparing, by the processing circuit, DTI data for one or more of a tibial nerve and a fibular nerve of the subject to control data for one or more of a healthy tibial nerve and a healthy fibular nerve (fig. 2); wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that either a . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 in view of Kalinosky et al. (White matter structural connectivity is associated with sensorimotor function in stroke survivors, Neuroimage Clin. 2013 May 27;2:767-81, hereinafter Kalinosky ‘2013).
In re claim 14, Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 fail to teach further comprising: calculating, by the processing circuit, an approximate or actual fiber count of the first and second nerve branches based on an analysis of the DTI data. 
Kalinosky ‘2013 teaches further comprising: calculating, by the processing circuit, an approximate or actual fiber count of the first and second nerve branches based on an analysis of the DTI data (page 771, para 2; page 771, para 1, 3. Results). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 to include the features of Kalinosky ‘2013 in order to provide additional correlation data with FA measurement. 

Response to Arguments
Applicant's arguments filed on January 14, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
Chhabra ‘2013 states that the FA of the nerves was assessed by independently placing a user-defined circular region of interest on axial parameter maps of the nerve proximal to mass lesion and compared with the contralateral nerve. One skilled in the art will readily appreciate that the contralateral nerve is on the opposite side of the body from the nerve in question. Thus, the comparison of Chhabra *2013 is not between locations of a particular nerve branch at a first location and that particular nerve branch at a second location but rather a nerve and its contralateral nerve. Accordingly, Chhabra ‘2013 fails to teach or suggest at least, “determining, by the processing circuit, a difference between the one or more DTI-derived measurements associated with the particular nerve branch at a first location and the one or more DTI-derived measurements associated with the particular nerve branch at a second location,” as recited in claim 1.
The Examiner disagrees. 
First, Applicant has never defined what a particular nerve branch is. A branch can have many branches and one of the branches of the branch can be on one side, and another branch of the branch can be on the opposite side. 
In addition, a claim construction for “difference between the one or more DTI-derived measurements associated with the particular nerve branch at a first location and the one or more DTI-derived measurements associated with the particular nerve branch at a second location” can be derived from Spec. 0049: 
DTI data for one or more of a tibial nerve and a fibular nerve in a first leg of the subject in which the area of pain resides (e.g., right leg) may be compared to DTI data for one or more of a tibial nerve and a fibular nerve in a second leg of the subject that is unaffected by pain (e.g., left leg). Based on this comparison, the processing circuit may determine whether either a difference between a FA measurement of the tibial nerve in the first leg and a FA measurement of the tibial nerve in the second leg, or a difference between a FA measurement of the fibular nerve in the first leg and a FA measurement of the fibular nerve in the second leg, exceeds a threshold value. 

Hence, the nerve branch at a first location is the first/right leg, and the nerve branch at a second location is the second/left leg. The nerve in the second/left leg is the opposite side of the body from the nerve in the first/right leg. So Applicant’s argument does not support Applicant’s disclosure. 
Secondly, Applicant’s purpose of comparing nerves at two locations is to compare pain location nerve at the first location (the first leg) to normal location nerve at the second location (the second leg). See 0049 above. This is the same reason as Chhabra ‘2013 who teaches “we used normal contralateral nerves as a control and noted significant side-to-side differences in FA.” Hence, it would have been obvious to use any normal nerves that’s similar to the nerve in question of pain as a reference to derive data to diagnose the nerve in question. 
Furthermore, Chhabra ‘2013 teaches that “all fiber tract images were evaluated by both readers in consensus to decide if the reconstructed fiber tracts showed a normal appearance (similar thickness to the contralateral nerve or adjacent normal nerves with no disruption/deviation), near-normal appearance. Hence, Chhabra ‘2013 actually suggests other normal nerves that’s adjacent to the pain nerves or the nerve in the first location. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793